        1:19-cv-02559-SAL        Date Filed 05/06/21       Entry Number 66         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Jaelon Jackson,                                               Case No. 1:19-02559-SAL

                             Plaintiff,

 v.
                                                                         ORDER
 Officer Bernard Williams, Corrections Officer


                            Defendant.


      This matter is before the Court for review of the April 15, 2021 Report and Recommendation

(“Report”) of United States Magistrate Shiva V. Hodges, made in accordance with 28 U.S.C. §

636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 62]. In the Report, the Magistrate

Judge recommends this action be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b). [ECF

No. 62]. No party filed objections to the Report, and the time to do so has passed. See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                   1
      1:19-cv-02559-SAL         Date Filed 05/06/21    Entry Number 66       Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is dismissed with prejudice

pursuant to Fed. R. Civ. P. 41(b).



               IT IS SO ORDERED.

                                                           /s/Sherri A. Lydon
       May 6, 2021                                         Sherri A. Lydon
       Florence, South Carolina                            United States District Judge




                                               2
